Vacated by Supreme Court, January 24, 2005




                                             UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                UNITED STATES OF AMERICA,                
                                 Plaintiff-Appellee,
                                   v.                                No. 03-4547
                BARRY CAMPBELL,
                             Defendant-Appellant.
                                                         
                             Appeal from the United States District Court
                          for the Eastern District of Virginia, at Alexandria.
                                 Leonie M. Brinkema, District Judge.
                                           (CR-02-642-A)

                                        Submitted: January 30, 2004

                                        Decided: February 20, 2004

                         Before WIDENER and SHEDD, Circuit Judges, and
                                HAMILTON, Senior Circuit Judge.



                Affirmed by unpublished per curiam opinion.


                                               COUNSEL

                Frank W. Dunham, Jr., Federal Public Defender, Anne M. Chapman,
                Suzanne Little, Assistant Federal Public Defenders, Alexandria, Vir-
                ginia, for Appellant. Paul J. McNulty, United States Attorney, Scott
                J. Stein, Assistant United States Attorney, Richard D. Cooke, Special
                Assistant United States Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. CAMPBELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Barry Campbell timely appeals his conviction and sentence follow-
ing a jury trial for being a felon in possession of a firearm. See 18
U.S.C. § 922(g)(1) (2000). Campbell was sentenced to 77 months of
imprisonment. On appeal, he argues that the district court abused its
discretion in excluding allegedly exculpatory polygraph evidence,
abused its discretion in admitting expert testimony on fingerprint evi-
dence, erred by enhancing his sentence for obstruction of justice and
the Government presented insufficient evidence to convict him. We
affirm.

   We review a district court’s decision to admit or exclude evidence
for an abuse of discretion. United States v. Young, 248 F.3d 260, 266
(4th Cir. 2001). The district court excluded Campbell’s polygraph
evidence under this court’s per se ban against the admission of such
evidence. See Prince-Oyibo, 320 F.3d 494 (4th Cir.), cert. denied, 124
S. Ct. 957, 2003 WL 21693536 (Dec. 15, 2003) (No. 03-5297). The
district court admitted the expert testimony on fingerprint evidence,
after extensive debate on the subject, under this court’s recent ruling
in United States v. Crisp, 324 F.3d 261, 265 (4th Cir.), cert. denied,
124 S. Ct. 220 (2003). We cannot say that either decision was an
abuse of discretion.

   Campbell next challenges the district court’s two-level enhance-
ment of his sentence under U.S. Sentencing Guidelines Manual
§ 3C1.1 (2002). In regard to § 3C1.1, the Supreme Court has stated
that a trial court’s decision to apply the enhancement is sufficient if
"the court makes a finding of an obstruction of, or impediment to, jus-
tice that encompasses all of the factual predicates for a finding of per-
jury." United States v. Dunnigan, 507 U.S. 87, 95 (1993). A
defendant commits perjury if he "1) gives false testimony; 2) concern-
ing a material matter; 3) with the willful intent to deceive, rather than
                     UNITED STATES v. CAMPBELL                       3
as a result of confusion or mistake." United States v. Stotts, 113 F.3d
493, 497 (4th Cir. 1997). Here, the district court found that Campbell
had committed perjury by testifying under oath that he did not know
the firearm was in his car. The court’s decision to award the enhance-
ment was not erroneous.

   Finally, Campbell challenges the sufficiency of the evidence
against him. We must affirm the conviction if there is substantial evi-
dence to support it. United States v. Stockton, 349 F.3d 755, 760-61
(4th Cir. 2003). "In determining whether the evidence in the record
is ‘substantial,’ we view the evidence in the light most favorable to
the Government and inquire whether there is evidence that a reason-
able finder of fact could accept as adequate and sufficient to support
a conclusion of a defendant’s guilt beyond a reasonable doubt." Id. at
761 (citation omitted).

   Here, the Government presented the testimony of a police officer
who pulled Campbell’s vehicle over for erratic driving. The officer
testified that he saw Campbell kicking at a bag under the driver’s seat
multiple times. When the officer searched the car, he discovered that
the bag contained a handgun. Campbell was the owner and sole occu-
pant of the car. The Government presented expert testimony that two
fingerprints on the bag belonged to Campbell. Although Campbell
testified that he did not know there was a gun or a bag in his car, the
jury was free to find this testimony unconvincing. See United States
v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995) ("Credibility determina-
tions are within the sole province of the jury and are not susceptible
to judicial review"). We find the Government presented sufficient evi-
dence from which a rational factfinder could conclude that Campbell
knowingly possessed the firearm beyond a reasonable doubt.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                          AFFIRMED